Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, 	Claim 1-2, drawn to A rear lamp including a reverse light, a direction indicator light, a brake light, and a taillight, which are provided inside a lamp case (see Fig. 1a).
Group II, 	Claim 3, drawn to A rear lamp including a reverse light, a direction indicator light, a brake light, and a taillight, which are provided inside a lamp case, left, upper, and right LED arrays which are consecutively provided, at least one or two indicator light sources among the reverse light, the brake right, and the taillight are provided in the center area, an indicator light source except for the indicator light sources provided in the center area and the peripheral area is provided in the outer area, in a case of a right-hand vehicle traffic lane, (see Fig. 1b).
Group III,	Claim 4, A rear lamp including a reverse light, a direction indicator light, a brake light, and a taillight, which are provided inside a lamp case, wherein the rear lamp includes a left rear lamp and a right rear lamp, the left and right rear lamps include an outermost area and a remaining area, the outermost area refers to a left area in a case of the left rear lamp or a right area in a case of the right rear lamp (see Fig. 1c)
Group IV,	Claim 5, drawn to the autonomous driving method comprises: calculating an estimation turning time of waiting vehicles in a first lane and an estimation turning time of waiting vehicles in a second lane on a road where a left turn sign and a U-turn sign are drawn on the first lane, and the left turn sign is drawn on the second lane; determining whether to change a lane of a following vehicle from the calculated estimation turning times; and setting a U-turn time of each of the waiting vehicles to be longer than a left turn time of each of the waiting vehicles. (see Fig. 5)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the common technical features in all groups are A rear lamp including a reverse light, a direction indicator light, a brake light, and a taillight, which are provided inside a lamp case. These elements cannot be special technical features under PCT Rule 13.2 because the elements are shown in the prior art Enomoto [JP 07-257274 A] teaches A rear lamp including a reverse light, a direction indicator light, a brake light, and a taillight, which are provided inside a lamp case (see Fig. 1-2 and 4 & Paragraph [0015-23]). Alternatively, (1) the technical features of claims 1-2 are different than the special technical feature in claim 3, (2)  the technical features of claims 1-2 are different than the special technical feature in claims 4 and (3) the technical features of claims 1-2 are different than the special technical feature in claims 5.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17 (i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844